Citation Nr: 1514360	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2011, the Veteran and his wife testified at a hearing at the RO.  In August 2012, they thereafter testified at a hearing before the undersigned also at the RO.  Transcripts of the hearings are associated with the claims file. 

In July 2014, the Board remanded the above issue for additional development.


FINDING OF FACT

The preponderance of the evidence shows that a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands (including diagnosed ulnar neuropathy, arthritis, epicondylitis) is not related to service, did not manifest to a compensable degree in the first post-service year, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands (including diagnosed ulnar neuropathy, arthritis, epicondylitis) was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Letters dated in December 2009 and February 2010, prior to the March 2010 rating decision, along with letters dated in October 2010 and September 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the United States Court of Appeals for Veterans Claims (Court).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, by December 2014 supplemental statement of the case, any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication is "cured".  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Finally, even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statements of the case, the supplemental statement of the case, and the Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the August 2012 hearing, the VLJ generally noted the elements of the service connection claim that were lacking.  The Veteran was assisted at the hearing by the VLJ who asked questions about the in-service injury, his current problems, and a link between these current problems and his military service and/or a service-connected disability.  Additionally, the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from Saint Joseph Hospital; Scott County Physicians; Georgetown Community Hospital; Memorial Hermann Hospital; Doctors G. S., J. W., K. R., I. M., and S. S.; and the Lexington VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

In this regard, while the RO on a number of occasions attempted to obtain and associate with the record any outstanding medical records of the Veteran from the Long Beach Naval Hospital surrounding his alleged motor vehicle accident, no such records could be located.  See Memorandum of Unavailability dated in November 2010 and August 2011.  The RO notified the Veteran of this fact in December 2010.  Additionally, in December 2010 the Veteran notified the RO that his treatment was outpatient treatment only and in August 2011 he notified the RO that he did not receive any treatment.  Therefore, the Board finds that no further efforts need be taken to attempt to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

VA provided the Veteran with VA examinations in January 2011, November 2011, and September 2014 as well as obtained an addendum in March 2012.  The opinions provided by these examiners are adequate to adjudicate the claim, and as to the post-remand examination it substantially complies with the remand directions.  After a review of the record on appeal, taking a detailed medical history from the claimant, and/or an examination, the examiners provided opinions as to the diagnoses and origins of his disabilities, including on a theory of secondary service connection, which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his pain, weakness, and numbness in the shoulders, arms, and hands are due to his in-service motor vehicle accident as well as his service-connected cervical spine disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and other organic disease of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to a current disability, diagnoses of ulnar neuropathy, epicondylitis, and left acromioclavicular (AC) joint arthritis are of record.  See treatment records from Dr. Shirzadi dated in May 2005; Dr. Stephens dated in June 2006; VA examinations dated in January 2011 and November 2011; addendum dated in March 2012.

As to service incurrence under 38 C.F.R. § 3.303(a), service records show that the Veteran was hospitalized at Long Beach Naval Hospital from March 1969 to April 1969 due to, among other things, muscle pain.  Moreover, the Veteran and his buddy are competent to report on observable problems, such as seeing or being in a motor vehicle accident and seeing or feeling pain, numbness, and/or swelling in the shoulders, arms, and hands.  See Davidson, supra.

However, the service records, including hospital reports do not show any pertinent chronic disability.  Hospitalization in 1969 was due to infectious mononucleosis.  Moreover, service treatment records, including the hospitalization records from Long Beach Naval Hospital and the April 1970 separation examination, are otherwise negative for residuals of a motor vehicle accident; an injury to either upper extremity; or complaints, diagnoses, or treatment for disorders of either upper extremity.  In fact, when examined for separation in April 1970 the Veteran neither reported a history of an upper extremity injury and examination of the upper extremities was normal.    

Further, while the Veteran as a lay person is competent to report on being in a motor vehicle accident and his subsequent problems with pain, weakness, and numbness in the shoulders, arms, and hands, and his buddy is competent to report on what he saw, they are not competent to provide a diagnosis of such symptoms given the complexity of the medical matters involved and the absence of any medical expertise.  See Davidson, supra.  Therefore, the service treatment records, including the April 1970 separation examination, which are negative for any injury and/or a diagnosis of a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands are more compelling than any claim by the appellant and his buddy.  Injuries resulting from a motor vehicle accident would have been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  Thus, service connection based on in-service onset is not warranted.

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis or any neurological disease in any of the joints of the upper extremities (i.e., shoulders, elbows, wrists, and hands) in the first post-service year.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints, diagnoses, or treatment for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands in 2001 to be evidence against a finding of continuity of symptomatology.

Again, the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he had problems with observable symptoms of a disability such as pain and lost motion and his friends, family, and co-workers are competent to report on what they saw such as the appellant appearing to be in pain.  See Davidson, supra.  However, a review of the claims file demonstrates that the Veteran's lay accounts of experiencing symptoms or having disability since service are not credible.  In this regard, the lay assertions are contrary to what is found in the service and post-service records including the service separation examination in which he did not report a history of a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands and which, on examination, specifically found that his upper extremities were normal.  The record shows that the Veteran's claimed disabilities were initially mentioned when he filed this claim for VA benefits.  

As such, more credence and weight is given to the service treatment records which show normal findings on separation from service as well as the post-service treatment records, which show a prolonged period without complaint and no continuity of symptomatology since service.  Service connection based on continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands (including diagnosed ulnar neuropathy, arthritis, epicondylitis) after service, the record does not create a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  In fact, VA examiners in January 2011, November 2011, March 2012, and September 2014 opined that there is no such relationship.  

In January 2011, the VA examiner noted the Veteran's history including his claims regarding being in a motor vehicle accident while on active duty in which he hit the windshield with his head because he was not wearing a seatbelt.  The examiner then opined that the Veteran's bilateral ulnar neuropathy is not caused by or a result of the motor vehicle accident in military service because there is no information suggesting significant elbow trauma at the time of the accident.  

Similarly, in November 2011 while the VA examiner initially reported that the Veteran's bilateral ulnar neuropathy was due to service, the examiner thereafter explained that it was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's disability was diagnosed on a May 2005 electromyography (EMG)/nerve conduction study (NCV) as a "mild bilateral subclinical ulnar neuropathy across the elbows."  Therefore it was related to a local nerve condition at the elbows and was unrelated to the cervical spine injury sustained in the in-service motor vehicle accident. 

Likewise, in the March 2012 addendum the examiner opined that the Veteran's left acromioclavicular joint arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness for the following reasons:

A left shoulder X-ray taken 1/13/2011 was read as 'Degenerative arthritis, AC joint.'  Therefore the veteran does have degenerative arthritis of the left AC joint.  No direct medical information could be located in the C-file of a left AC joint injury during the veteran's time in service or with reference to an automobile accident.  In general, radiographic abnormalities of the AC joint are extremely common and, according to a review article: '...are often abnormal in the adult due to the joint's relatively rapid, natural degeneration.' (see 'Acromioclavicular joint disorders' at uptodate.com) . . . A relationship to service or to the automobile accident, then, appears unlikely. . .  

Lastly, the September 2014 VA examiner opined that ulnar neuropathy and left AC joint arthritis were due to post-service events.  Specifically, after noting that the January 2011 VA examiner reported that the Veteran complained of worsening upper extremity pain following heavy lifting in 2007 as well as that service treatment records did not document an elbow injury, the examiner reported as follows:

. . . Records submitted since the 2011 C&P examination include documents from St. Joseph's and Georgetown hospital, however, these provided no further useful information concerning the neuropathy.  Again located in the file is the 9/14/2005 EMG/NCV showing bilateral (mild) ulnar neuropathy.  The service files were negative for either a diagnosis of ulnar neuropathy or a condition likely to produce ulnar neuropathy.

According to a general review article:  'The etiology of ulnar nerve lesions at the elbow includes acute trauma (eg, distal humeral fracture, nerve lacerations, perioperative injury) [9] and nerve compression, traction, or friction from leaning on the elbow or from prolonged elbow flexion [9-11].  Intrinsic causes include elbow joint pathology such as osteophytes, arthritis, synovitis, anomalous muscles or fibrous bands, ganglia, and other mass lesions.'

In the absence of the above factors, biomechanical factors related to excessive lifting with the arms ('forceful work') might prove causal to ulnar neuropathy (See 'Ulnar neuropathy and ulnar neuropathy-like symptoms in relation to biomechanical exposures assessed by a job exposure matrix: a triple case-referent study' Occup Environ Med. 2012 Nov;69(11):773-80).
This would appear to apply to the veteran.  According to the 2011 examiner, the symptoms did indeed begin after heavy lifting.  This would appear to causally explain the ulnar neuropathy.

In general, acromioclavicular arthritis is very common, and is attributed to '...a number of pathologic processes, including primary (degenerative), posttraumatic, inflammatory, and septic arthritis.' ('Acromioclavicular osteoarthritis: a common cause of shoulder pain' South Med J. 2014 May;107(5):324-9).  In this veteran's case, an onset of shoulder pain while working under a car was described in the Jan 13, 2011 examination.  By itself, this was unlikely to be causal.  However, acromioclavicular arthritis probably results from a host of biomechanical factors which would include occupational, sports, hobby and general home-chore related etiologies.  This is likely the case for the veteran.

A review of the veteran's service files did not disclose a diagnosis of an acromioclavicular condition or of a condition likely to produce this condition.  There was no evidence that the veteran's accident in service was causal. 

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

The above VA opinions are of great probative value because they were provided by healthcare professionals with medical expertise based on the specific facts and medical findings of the Veteran's case.  Whereas the lay claims from the Veteran and others that a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands was caused by his military service are of little or no probative value.  The Veteran and other lay persons are not capable of opining on matters requiring medical knowledge, especially when considering the medical complexity of the disorders involved in this case.  

Therefore, the most probative evidence of record shows that a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands was not caused by the Veteran's military service.  The weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As for secondary service connection, the most probative evidence of record does not show a relationship between the Veteran's current disabilities and his service-connected cervical spine disability.  See 38 C.F.R. § 3.310; Allen.  In fact, the January 2011 VA examiner reported that May 2005 EMG and NCV studies do not demonstrate radiculopathy.  Similarly, the November 2011 VA examiner opined that the Veteran's 2005 EMG/NCV is negative for radiculopathy and current history and physical examination is likewise completely negative for signs and symptoms of radiculopathy.  The November 2011 VA examiner thereafter opined as follows:

[As to the question of w]hether the veteran's ulnar neuropathy is related to the motor vehicle accident: It is not.  A separate opinion is provided.  However, it is important to differentiate symptoms from the veteran's cervical spine condition from those of his non-service connected ulnar neuropathy.  The symptoms attributed to the ulnar neuropathy are mild, episodic numbness of the fourth and fifth digits.  The symptoms attributed to the cervical spine condition include a pattern of radiating pain affecting the shoulders to the outside aspects of both arms to the lateral (radial, not ulnar) digits.  This pain is 'radiating' in the sense that it is a part of the overall pain pattern induced by the neck condition but is not due to pathology of the nerve roots (radiculopathy). 

Likewise, in the March 2012 addendum the examiner opined that the Veteran's left acromioclavicular joint arthritis was not related to his service-connected cervical spine disability.  Specifically, the examiner opined as follows:

. . . a relationship to a neck condition on a secondary basis is unlikely, since an abnormality of the neck does not impose abnormal biomechanical forces on the AC joint . . .

. . . The examiner is asked to clarify the nature of the veteran's left shoulder pain.  It was noted that a diagnosis of pain as such cannot be rated.  In order to explain the veteran's pain, a comparison may prove helpful:  Individuals with heart disease often have pain in the left arm which can be quite severe.  Despite this, there is no direct neural connection from the heart to the arm, nor is the heart condition inducing a secondary pathology within the arm.  The left arm pain is simply part of the clinical presentation of a heart condition.  It is often labeled a 'radiating pain' associated with the heart condition.  Similarly, pains in the shoulder or legs can be associated with conditions of the neck or back, not because a direct neural connection is responsible (there is no radiculopathy), nor is there an induced secondary pathology in the shoulder or leg, but simply because the human brain creates internal pain signals corresponding to these locations.  They may be considered 'radiating symptoms' in the same sense that left arm pain is considered radiating pain from the heart.  This veteran's left shoulder pain appears related to his neck condition on the same basis. 

The September 2014 examiner opined that the Veteran's ulnar neuropathy was not at least as likely as not aggravated beyond its natural progression by his service-connected cervical spine disability.  In support of this conclusion, the examiner opined as follows:

A review of the medical literature suggests that ulnar neuropathy is primarily related to traumatic and biomechanical factors local to the site of the neuropathy itself ('Ulnar neuropathy at the elbow and wrist' at uptodate.com).  It does not appear medically plausible that a neck condition would induce such local factors at the site of the ulnar neuropathy.  By contrast, it is more plausible that a neck condition would act to limit rather than increase hazardous exposures to the ulnar nerve, such as might be caused by occupational, hobby, or home-chore activities, since the neck condition itself would limit such activities (due to pain). 

Similarly, the September 2014 examiner also opined that Veteran's AC joint arthritis was not at least as likely as not aggravated beyond its natural progression by his service-connected cervical spine disability.  In support of this conclusion, the examiner opined as follows:

According to the March 21, 2012 C&P examiner, an aggravating relationship was felt unlikely based on the following argument: '...a relationship to a neck condition on a secondary basis is unlikely, since an abnormality of the neck does not impose abnormal biomechanical forces on the AC joint.  A relationship to service or to the automobile accident, then, appears unlikely.' 

In general, degenerative disease of the acromioclavicular joint is felt related to '...a number of pathologic processes, including primary (degenerative), posttraumatic, inflammatory, and septic arthritis.' ('Acromioclavicular osteoarthritis: a common cause of shoulder pain' South Med J. 2014 May;107(5):324-9). 

In other words, the most common cause of AC joint disease is local to the AC joint itself rather than to extrinsic biomechanical factors.  This notwithstanding, some degree of association with biomechanical factors, such as those caused by intense labors or exposure to vibration, may be causal as well ('Clinical assessment of musculoskeletal disorders in workers exposed to hand-arm vibration' Int Arch Occup Environ Health. 2002 Jan;75(1-2):97-105; 'Radiographic osteoarthrosis in the acromioclavicular joint resulting from manual work or exposure to vibration' Br J Ind Med. 1992 Aug;49(8):588-93.) 

To the extent to which such non-local factors such as those listed above might be causal, however, one would rather expect that a cervical spine disorder would yield less, not more such exposure, since individuals with cervical spine disorders are less likely to engage in such heavy lifting or exposure to vibration.  An aggravating relationship is therefore less likely as not. 

These medical opinions are not contradicted by any other medical evidence of record.  

The Veteran's assertions that attribute his pain, weakness, and numbness to the service-connected cervical spine are acknowledged.  Nonetheless, the Veteran and other lay persons are not capable of opining on matters requiring medical knowledge, especially when considering the medical complexity of the disorders involved in this case.  Thus, the Veteran's and the other lay assertions are not competent evidence to establish service connection on a secondary basis.

As to the medical treatise evidence filed by the Veteran regarding a relationship between his service-connected cervical spine disability and his upper extremity pain and numbness, the VA medical opinions that address the specific facts and medical findings of the Veteran's case are of more probative value than the generalized conclusion reached by the author of the medical article filed by the claimant.  See Nieves-Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Also see Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence).  
In reaching the above conclusion, the Board has not overlooked the fact that the January 2011 VA examiner also opined that the Veteran had radiating pain and numbness in his arms related to his already service-connected cervical spine disability.  However, as previously discussed with regard to the VA medical opinions, the weight of the probative and persuasive evidence shows that the Veteran's service-connected disability did not cause or aggravate his non-service connected disabilities.  Service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.

In summary, entitlement to service connection a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands must be denied.  The probative and persuasive evidence weighs against the Veteran's claim and is not in equipoise.  The appeal is denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands (including diagnosed ulnar neuropathy, arthritis, epicondylitis) is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


